*279ON PETITION TO REHEAR.
Oar attention has been called to the fact that on the hearing of the motion for new trial at the January term, to which that motion had been continued from the preceding term, additional evidence was offered and heard on behalf of plaintiff in error. It is urged that, if it was proper to postpone the hearing of a motion for new trial to a succeeding term, it was likewise proper to hear evidence at that term appropriate to the grounds of such motion, as to newly discovered evidence, surprise, etc., and that it must necessarily follow that a bill of exceptions preserving that evidence could be lawfully made at such succeeding term. We think this is a sound view. Then, on the assumption of the soundness of this view, it is insisted by counsel for plaintiff in error that so much of the paper filed as a bill of exceptions in the present case as embraces the testimony just referred to may be looked to by the court. It is objected by counsel for the State that this evidence is incorporated in the same paper which purports to preserve the testimony beard before the jury; that the bill of exceptions is a unit, and the whole bill must be looked to or none. We think the proper practice is set forth in the original opinion; that the evidence submitted to the jury, exceptions made at and during the trial, rulings on evidence, and other rulings made by the trial judge, not belonging to the technical record, the charge of the court, instructions offered and given, or offered and refused, and all other matters occurring at or during the trial, relied on as a basis for new trial, must be *280embodied in a bill of exceptions, made up and filed as set forth in the original opinion. It is often proper, and eren necessary, however, to introduce new evidence before the trial judge, such as newly discovered evidence, evidence showing surprise to plaintiff in error, fraud practiced on him, or evidence supporting some other ground that would justify the granting of a motion for new trial. Such testimony may be properly embraced in an additional bill of exceptions, and can only be so preserved when the motion for new trial is continued to a subsequent term of the court and such additional testimony is then introduced. If, as in the present case, the bill of exceptions not only embraces that evidence, but also purports to embrace the testimony submitted to the jury, and which should have been covered in a bill of, exceptions made up and filed as set forth in the original opinion, such other matter must be treated as surplusage, and the case determined in this court only upon the testimony heard on the motion.
It is insisted for the State that a bill of exceptions covering only the new evidence adduced before the trial judge pn a motion for new trial could not be rightly estimated by .this court, unless taken in connection with the evidence beard before the jury; that the omitted evidence would be needed to enable the court to see the bearing and effect of the new evidence. This is true, and there is not more than one case in a thousand that would not be covered by the observation. The present case, however, is the exception.
The plaintiff in error could not be convicted under *281the statute, if the girl in question, Hetty Hunt, was a bawd, lewd, or kept female at the time he is alleged to have had criminal relations with her. She was introduced on the original trial, as shown by her evidence on the motion for new trial, and she then testified, as she says, that she was a virtuous girl. She further testified, on the hearing of this motion, that what she swore on the former trial was false; that she had already become a girl of bad character at the time plaintiff in error had relations with her, and that she was induced to make the false statement by her mother, to enable the latter to force money from plaintiff in error, and also to break up the criminal relation existing between him and her sister Maggie; that is, to separate them, so that her mother could obtain money by using Maggie as a lure for other men. If this testimony had been given before the jury, they could not have convicted the plaintiff in error, unless in spite of the girl’s testimony as to her own villainy, the State could have proven that she was a virtuous girl.
It seems hardly probable that the State could have carried this burden. Aside from the testimony of the girl herself, on the motion for new trial, there was other evidence indicating that she was a girl of dissolute habits before plaintiff in error met her.
We add, however, that although on the ground just mentioned we must set aside the affirmance of the judgment of the trial court entered under the original opinion, the doctrines and rules laid down in that opinion are here reaffirmed as controlling the practice in this State on all points therein settled.